Citation Nr: 1118661	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-36 169	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for muscle tightness and fatigue of the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran-appellant had active service in the United States Army from March 1960 to April 1962, and from June 1962 to July 1968.  In addition, he had active service from January 1970 to November 1972.  The appellant had two tours in Vietnam and he was awarded the Combat Infantryman's Badge (CIB).  The appellant subsequently was a member of the National Guard from 1975 to 1992.  The Honolulu, Hawaii RO currently has jurisdiction of the case.

In part, this case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claims of entitlement to service connection for hip and knee disorders.

In the November 2007 rating decision, the Seattle RO also denied the reopening of the appellant's claim for service connection for muscle tightening of the lower extremities; notice of that denial was issued in December 2007.  (That claim had originally been denied in an October 2002 rating decision issued by the Honolulu RO and the Veteran did not appeal that denial).  The appellant expressed disagreement with the RO's determination as to five issues, including entitlement to service connection for hip and knee disorders, but not including the application to reopen the claim for service connection for muscle tightening of the lower extremities, in February 2008.  The RO issued a Statement of the Case (SOC) as to the five issues regarding which the appellant expressed disagreement in October 2008.  

In his November 2008 substantive appeal (VA Form 9), the appellant expressed disagreement with the denial of the "lower extremities problems."  The Board has liberally construed this statement to include a Notice of Disagreement (NOD) as to the denial of the application to reopen the claim for service connection for lower extremity tiredness/muscle tightness (in addition to a substantive appeal as to the knee and hip issues).  See 38 C.F.R. § 20.201 (2010) (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  This NOD was timely, as it was filed in November 2008, within a year of the December 2007 notification of the denial of the application to reopen the claim for service connection for lower extremity tiredness/muscle tightness.  38 C.F.R. § 20.302(a) (2010).

The RO only construed the VA Form 9 as a substantive appeal as to the hip and knee claims.  Thus, it did not issue a SOC in response to the appellant's NOD with the denial of the application to reopen the claim for service connection for lower extremity tiredness/muscle tightness.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where an NOD has been filed but an SOC has not been issued, the Board must remand the claim so that an SOC may be issued.  Therefore, the matter of whether or not new and material evidence sufficient to reopen the lower extremity tiredness/muscle tightness service connection claim will be remanded to put the issue in the correct procedural posture.

In addition, the issue of entitlement to service connection for ischemic heart disease (IHD) and/or peripheral vascular disease (PVD) based on a newly revised regulation has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and the IHD/PVD issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Review of the appellant's claims file reveals that he has been in receipt of treatment through CHAMPUS and at the Naval Hospital at Guam.  However, only a couple of pages of records from those providers have been included in the claims file.  In addition, a VA treatment note, dated in September 2009, states that the appellant was having knee x-rays accomplished at a facility identified as "CHCS".  It is unknown whether the records from that facility have been included in the claims file; no x-ray report for either knee is of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In order to fulfill the duty to assist, all of the appellant's CHAMPUS, retired military, Guam Naval Hospital, CHCS and VA medical records must be located and associated with the claims file.  In addition, the AMC/RO should, with the assistance of the appellant as needed, obtain copies of all other pertinent private or government medical treatment records and associate them with the claims file.

In adjudicating a claim for service connection for any injury or disease, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The Board notes that the appellant has been awarded the CIB.  

A November 2008 letter from one of the appellant's VA health care providers states that the appellant complains of persistent lower extremity myalgia that the provider indicated was related to osteoarthritis, in part.  The provider also stated that the appellant related these symptoms to his time in the military.  The appellant himself has indicated that he suffered a fall in service that led to the claimed lower extremity injuries; he also reported treatment in 1972.  Review of the appellant's service treatment records reveals that the appellant reported having cramps in his legs in an October 1972 report of medical history.  A profile report indicates that the appellant had been treated for shin splints in October 1972.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009) the Court stated that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim".  Id. at 86 (quoting Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  Thus the appellant's service connection claims must be construed broadly.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2010); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Knee and hip pain are the types of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant has not been afforded any VA examination of his hips or knees.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that the Veteran displayed symptoms related to the claimed lower extremity conditions while he was in service that have continued to the present.  He has presented written statements to that effect.  In addition, there is in-service medical evidence showing treatment for lower extremity problems.  In light of the existence of evidence of possible continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that a VA medical examination should be provided and an opinion obtained on remand.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any hip or knee disorder since 1972.  After securing the necessary release(s), obtain any such records that have not been previously secured.  In particular, records associated with "CHCS", CHAMPUS, the Guam Naval Hospital and the VA Guam clinic must be obtained and associated with the claims file.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records, in compliance with 38 C.F.R. § 3.159(e).

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for an examination to determine the nature, extent, onset date and etiology of his claimed hip, knee and lower extremity disorders.  The claims file should be made available to and reviewed by the examiner.  Any studies, such as x-rays, deemed necessary should be performed.  

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any hip, knee and lower extremity disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is attributable to the appellant's military service, including combat.

Specifically, the examiner must address the following questions and provide a full statement of the basis for the conclusions reached:  
      
      (a)  Is the appellant currently diagnosed with any chronic hip or knee disorder, including arthritis? 
      
      (b)  If arthritis is diagnosed, please state whether its onset was during any period of the appellant's military service (March 1960 to April 1962; June 1962 to July 1968; and January 1970 to November 1972) or within one year of his separation from service in November 1972?
      
      (c)  As to any diagnosed disorder, please state whether it is at least as likely as not (i.e. at least a 50 percent probability) that such disorder is related to service.
      
The examiner should provide the rationale for the opinions provided.  In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed pathology is causally or etiologically related to the Veteran's active military service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's lower extremity pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

The examiner should also be advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

5.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.

6.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the issues on appeal.  Ensure that all theories of service connection raised by the evidence of record are considered.

7.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

8.  Re-examine the appellant's claim relating to the new and material evidence issue for the lower extremity tiredness/muscle tightness service connection claim.  If no additional development is required, the AMC/RO should prepare an SOC as to the November 2007 determination that no new and material evidence has been submitted as to that issue, unless the matter is resolved by granting the benefits sought, or by the appellant's withdrawal of the NOD. 

9.  If, and only if, the appellant files a timely Substantive Appeal, return the application to reopen the claim for entitlement to service connection for lower extremity tiredness/muscle tightness to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

